Citation Nr: 1331416	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to a higher rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In a May 2010 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board.  In September 2010 and October 2011, written requests were submitted by the Veteran and his representative to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2012).  

In April 2013, a statement of the case (SOC) was issued for the claim of an initial rating in excess of 20 percent for retinopathy.  In May 2013, a SOC was issued for the claims of an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and an effective date prior to June 29, 2010 for the grant of service connection for PTSD.  No substantive appeal, via a VA Form 9 or correspondence containing the necessary information, is of record.  Thus, the Board concludes that these issues are not in appellate status.  38 U.S.C.A. § 7105 (West Supp. 2012); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire rating period, the service-connected erectile dysfunction is not manifested by deformity of the penis.  

3.  In a July 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated his satisfaction with the decision regarding his appeal and wish to withdraw the appeal, consisting of the following issues:  service connection for peripheral neuropathy of the upper extremities, an increased rating for peripheral neuropathy of the right lower extremity, an increased rating for peripheral neuropathy of the left lower extremity, and a compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile dysfunction have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code (DC) 7599-7522 (2012).  

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of a higher rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of a higher rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2012).

5.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2012); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In an April 2005 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating (0 percent), effective January 27, 2005.  In the same rating decision, the RO also granted special monthly compensation (SMC) based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350, also effective January 27, 2005.  In March 2009, the Veteran submitted a VA Form 21-4138 indicating his request for service connection for erectile dysfunction, which VA interpreted as a claim for an increased rating.  

Pursuant to the rating criteria for the genitourinary system, the service-connected erectile dysfunction is rated under DC 7522.  See 38 C.F.R. § 4.115b.  Deformity of the penis with loss of erectile power warrants a 20 percent rating.  Id.  A note to DC 7522 indicates that entitlement to SMC under 38 C.F.R. § 3.350 should be reviewed.

Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted at any time during the rating period on appeal.

While the record does reflect erectile dysfunction, it also reflects no deformity of the penis.  On VA genitourinary examination in April 2009, clinical findings of the genital revealed a normal circumcised penis.  At the April 2010 DRO hearing, the Veteran affirmed that there is no deformity of the penis.  Moreover, a September 2012 VA general medical examination report and VA outpatient treatment records during the appeal period further note the Veteran's diagnosis of erectile dysfunction and are silent as to any complaints or notation of deformity of the penis.  Thus, the objective and lay evidence provide no basis for award of the 20 percent rating under DC 7522.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, with respect to the claim as required by the United States Court of Appeals for Veterans Claims (Court).  See Schafrath, 1 Vet. App. at 594.  While a compensable rating is assignable for atrophy of both testes under DC 7523, here, neither testis has been shown to be atrophied.  See 38 C.F.R. § 4.115b.  Specifically, the April 2009 VA examiner noted clinical findings revealed the testes are descended and of normal size and consistency and no palpable inguinal hernias were present.  The Veteran's service-connected erectile dysfunction has also not been shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule.  Thus, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable rating for the service-connected disability on appeal for any period.

In short, there is simply no legal basis for any compensable rating for the Veteran's service-connected erectile dysfunction.

Neither the Veteran nor the evidence of record suggest that the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected erectile dysfunction is warranted for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, the issue of TDIU was denied in an October 2012 rating decision.

Lastly, an extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected erectile dysfunction under SMC and DC 7522.  See 38 C.F.R. §§ 3.350, 4.115b.  For these reasons, the Board finds that the assigned noncompensable evaluation is adequate to rate the Veteran's erectile dysfunction, and no referral for an extra-schedular rating is required.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2009 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected erectile dysfunction, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2009 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the VA outpatient treatment records, April 2010 DRO hearing transcript, and April 2009 and September 2012 VA examination reports.  The VA examiners obtained a history from the Veteran and recorded pertinent examination findings.  The Board notes that the VA examination reports are probative regarding the nature and severity of the service-connected disability on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Dismissal of Remaining Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In a March 2010 decision, the Board, in pertinent part, remanded the claims of service connection for peripheral neuropathy of the upper extremities, a higher rating for peripheral neuropathy of the right lower extremity, a higher rating for peripheral neuropathy of the left lower extremity, and a compensable rating for bilateral hearing loss.  After completion of the requested development, the RO issued a June 2012 Supplemental Statement of the Case (SSOC) and rating decision.    

In a July 2012 statement, prior to the promulgation of a decision in the appeal by the Board, the Veteran noted his satisfaction with the decision regarding his appeal and wish to withdraw the appeal.  Thus, the Board finds that the remaining pending claims on appeal before the Board are the issues of service connection for peripheral neuropathy of the upper extremities, a higher rating for peripheral neuropathy of the right lower extremity, a higher rating for peripheral neuropathy of the left lower extremity, and a compensable rating for bilateral hearing loss.  As the Veteran has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration (there is not dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed without prejudice.


ORDER

A compensable rating for erectile dysfunction is denied.

The appeal for service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected type II diabetes mellitus, is dismissed.

The appeal for a higher rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling, is dismissed.

The appeal for a higher rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling, is dismissed.

The appeal for a compensable rating for bilateral hearing loss is dismissed.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


